Cassoday, C. J.
(concurring). I fully concur in affirming the judgment in this case. It was tried before Judge Hastings, who has had much experience in matters of taxation. His written opinion on file herein is to my mind clear, exhaustive, and convincing. It is to he regretted that it was not printed for the convenience of the court. In that opinion he carefully lined up the decisions of this and other courts, and to my mind has clearly shown that under the uniformity clause of the constitution the legislature has power to classify property for the purposes of taxation and then to impose different rates of taxation upon the different classes of property. Such right of classification seems to have been conceded by counsel on both sides, but counsel for the plaintiff claimed that the classification made by the statutes was repugnant to the constitutional clause mentioned,, because they imposed different rates of taxation upon the property of railway companies and other property. My own views in respect to such classification and imposition are sufficiently stated in my separate opinion in the case of State v. Railway Cos., ante, p. 449, 108 N. W. 594. That opinion suggests the extreme difficulty, if not impossibility, of sustaining the validity of ch. 315, Laws of 1903, and at the same time reviving and adhering to the rule declared by Chief Justice Dixon in Knowlton v. Rock Co. 9 Wis. 410, 420, 421. That rule very clearly required the course or mode of proceeding in levying or laying taxes in all cases to Toe alikej that the several distinct steps in the course of such proceeding must each be uniform — the assessment or fixing the value must be uniform, the valuation must be uniform, and.the rate must be uniform; that uniformity in such a proceeding becomes equality; that there could be no uniform rule which was not at the same time an equal rule, operating alike upon all the taxable property throughout the territorial limits of the state, municipality, or local subdivision of the government within and for which the tax was to be raised. To my mind it is very plain *678that eh. 315, Laws of 1903, providing for the taxation of the property of each railroad company as a unit, eonld not he sustained under the rule so asserted forty-seven years ago. As I understand, the decision in this case is a wide departure from that rule. It is here held that “the rule of uniformity has reference to uniformity of burden, not necessarily uniformity of methods of imposing burdens and realizing thereon.” On that theory, a license system which imposed the same burden as an ad valorem system would be within the rule of uniformity. So there is a wide departure from the rule so asserted in the Knowlbon Case, as it seems to me, in holding, as I understand the court does hold in this case, that “the legislature may classify and subclassify property,” for direct taxation, “to the extent of distinguishing differences as to a particular class or subclass, reasonably requiring special treatment to promote the constitutional requirement that as to all property taxed the rule of taxation shall be uniform.” But, in view of my separate opinion in the penalty cases referred to (ante, p. 449), it is unnecessary to say more.